STRAIN?, J.
(concurring).
Let me add to this that tbe respondent and bis predecessors in interest treated and acquiesced in tbe old fence line “L, L” as tbe west line of tbe block and the west line of respondent’s parcel of land. That among other things is evident by bis construction of tbe permanent concrete retaining wall on a *139line with the old fence line “L, L.” He ought not now to be permitted to assert that the west lot line and the west line of his land is four feet to the east of his wall, and that the east line of his land is correspondingly four feet to the east, and thereby disturb the boundary lines and permanent improvements of about every occupant of the block.